DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
2.	The present office action is made in response to the Pre-amendment filed on 5/15/2019. It is noted that in the amendment, applicant has made changes to the abstract, the drawing, the specification and the claims.
A) Regarding to the abstract, it is noted that applicant has not provided a clean version of the abstract in a separate sheet as required by rule 37 C.F.R. 1.124. The sheet contained the amended abstract still has instructions to amend the abstract;
B) Regarding to the drawings, applicant has submitted a replacement sheet contained figures 3, 4(a) and 4(b); and
C) Regarding to the claims, applicant has amended claims 3-8 and added a new set of claims, i.e., claims 9-20, into the application. There is not any claim being canceled from the application. As newly-added, the pending claims are claims 1-20.
3.	A review of the newly-added claims has resulted that the newly-added claim further limit the subject matter recited in their base claim and/or recited in the originally filed claim(s), thus all pending claims 1-20 are examined in the present office action.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
5.	The one replacement sheet contained figures 3, 4(a) and 4(B) was received by the Office on 5/15/19. As a result of the changes to the drawings, the application now contains a total of two sheets of figures 1-4(b) which includes one sheet of figures 1-2 as filed on 5/15/19, and one replacement sheet contained figures 3, 4(a) and 4(b) as filed on 5/15/19. The mentioned two sheets of figures 1-4(b) are objected by the examiner for the following reason(s).
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims.  No new matter should be entered.
First, the feature related to “roughness of a surface” of the anti-glare layer and the “roughness of a surface” of the anti-reflection layer as recited in each of claims 3 and 9;
Second, the feature related to “a printable layer” as recited in each of claims 5 and 12-14; and
Third, the feature related to “a sticky layer” as recited in each of claims 6 and 15-18.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Specification
7.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
8.	The Summary of Invention is objected to because of the following informalities: a) It contains numerous detailed description of the invention; and b) It discloses descriptions related to the drawings. Applicant needs to provide a brief technical description of the invention in the Summary and moves other detailed description to the section of “Description of Embodiments”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) the feature thereof “one anti-glare layer … the base material” (lines 3-4) is unclear. What kind of structure of the one anti-glare layer, one anti-reflection layer and base material does applicant mean by the mentioned feature? What does applicant mean by “a side of the base material on one surface side of the base material” (lines 3-4)? Does applicant mean by --one anti-glare layer and one anti-reflection layer arranged in that order thereof from a surface side of the base material--? and
a2) the feature thereof “the resin composition contains silica particles having a volume average particle size of 0.3 to 0.9 micrometer” (lines 9-10) is unclear. What does applicant mean by “volume average particle size” (line 9)? Applicant should note that since “Volume is the quantity of three-dimensional space enclosed by a closed surface” (examiner’s emphasis) then it is unclear about the dimension of the particle(s) with the mentioned feature? Does applicant intend to say --the resin composition contains silica particles having an average particle size of 0.3 to 0.9 micrometer--?
b) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “arithmetic average roughness … anti-glare layer” (lines 3-9). What “a surface after forming the anti-glare layer” (line 3) and “a surface after forming the anti-reflection layer” (line 5) does applicant imply here? Further, how a roughness of the so-called “a surface” being formed? Applicant should note that while the 
c) Each of claims 4, 8 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element a2) above.
d) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the features thereof “the anti-reflection layer … 1.38” (lines 3-6). What does applicant mean by the mentioned feature? Does applicant intend that the metal oxide fine particles are bonded with an organic compound having a polymerizable unsaturated group? And which element/component has a refractive index in the range of 1.25 and 1.38?
e) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the other surface side” (line 2) lacks a proper antecedent basis. What side of the base material is considered as --the other side--? Applicant should note that there are six surface sides in an element having three-dimensional shape/volume.
f) Each of claims 6 and 12-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element c) above.
g) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element b) above.
h) Each of claims 10-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element d) above.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-2, 5-8, 12, 15, 18 and 19, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto et al (US Publication No. 2011/0080644, hereafter, Hamamoto ‘644) in view of Hamamoto et al (US Publication No. 2009/0086326, hereafter, Hamamoto ‘326).
Hamamoto ‘644 discloses an anti-glare anti-reflection element for use in an optical device. The anti-glare anti-reflection element as described in paragraphs [0032]-[0085] comprises the following features:
a) a transparent film-shaped base material; 
b) an anti-glare layer formed on one surface of the base material; and 

d) Regarding to the structure of the anti-glare layer, the anti-glare layer comprises the following features:
d1) is made by a cured material prepared by curing a resin composition containing an activated energy ray-curable resin, and the resin composition contains amorphous silica particles;
d2) the particles is in the range of 2 to 15 parts by weight per 100 parts by weight of the resin of the anti-glare layer, see paragraph [0033], [0051], …;
d3) haze of the anti-glare anti-reflection element is in a range of 0% to 5%, see paragraph [0053]; 
d4) the anti-glare anti-reflection element is designed to have a minimum reflectance in the bandwidth of 380 nm to 780 nm, see paragraph [0071];
d5) the thickness of the anti-glare layer is in the range of 3 µm to 7.5 µm, and the particle size is in the range of 0.5 µm to 8 µm see paragraphs [0033]-[0035] and [0045]-[0053] which is inside the range of 3 µm to 15 µm for the thickness of the anti-glare layer as recited in present claim 1 and which is overlapped with the range of 0.3 µm to 0.9 µm for the particle size as recited in present claim 1. In other words, one skilled in the art can select an anti-glare layer made by a curable resin with particles embedded therein wherein the particles is in the range of 2 to 15 parts by weight per 100 parts by weight of the resin of the anti-glare layer and the layer has a thickness of 5 µm and particle size of 0.7 µm. Applicant should note that it was decided in the Courts that a discovery of an optimum or workable range involves only routine 
It is noted that while Hamamoto ‘644 discloses an anti-reflection layer formed on one surface of the anti-glare layer wherein the anti-reflection layer is a thin optical film having a strictly controlled thickness and refractive index for obtaining a minimum reflectance in the bandwidth of 380 nm to 780 nm, see paragraph [0071]; however, Hamamoto ‘644 does not explicitly disclose the thickness of the anti-reflection layer.
It is noted that an anti-glare anti-reflection element having a transparent substrate, an anti-glare layer and an anti-reflection layer wherein the layers are formed on that order from one surface of the substrate and the anti-reflection layer is a thin film having a thickness in the range of 86 nm to 105 nm is disclosed by the same inventor, Hamamoto, in the optical device disclosed by Hamamoto ‘236. In particular, Hamamoto ‘236 discloses an anti-glare anti-reflection element (6) having a substrate (1), an anti-glare layer (2) and an anti-reflection layer (5) coated on one surface of the anti-glare layer, see paragraphs [0029]-[0035] and [0080]-[0087] and fig. 3, wherein the thickness of the anti-reflection layer is in the range of 86 nm to 105 nm, see paragraph [0086]. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the anti-glare anti-reflection element provided by Hamamoto ‘644 by using an anti-reflection layer having a thickness in the range of 
Regarding to the feature related to a sticky layer formed on the other surface  of the base material, Hamamoto ‘236 in paragraphs [0126]-[0128] discloses the use of adhesive layer for the purpose of bonding and protecting the surface of the anti-glare and anti-reflection element. It is also noted that the surface of the adhesive layer can have symbols/advertised information printed on it for the purpose of commercial purpose.
Regarding to the method as recited in present claim 8, such method steps are implicitly met by the structural limitations. In particular, it would have been obvious to one skilled in the art to utilize the combined product provided by Hamamoto ‘644 and Hamamoto ‘236 by setting forth a set of steps which includes a step of preparation a transparent substrate, a step of coating a layer made by curable resin having particles embedded therein on one surface of the substrate, and a step of coating an anti-reflection made by resin on a surface of the anti-glare layer for the purpose of forming an anti-glare anti-reflection element, see Hamamoto ‘236, paragraphs [0168]-[0169], for example.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872